RENDERED: SEPTEMBER 16, 2022; 10:00 A.M.
                 NOT TO BE PUBLISHED

          Commonwealth of Kentucky
                  Court of Appeals

                      NO. 2021-CA-1022-MR


JAMES TYLER CORNISH                                  APPELLANT


            APPEAL FROM BELL CIRCUIT COURT
v.        HONORABLE ROBERT V. COSTANZO, JUDGE
                 ACTION NO. 19-CR-00238


COMMONWEALTH OF KENTUCKY                              APPELLEE



AND


                      NO. 2021-CA-1023-MR


JAMES TYLER CORNISH                                  APPELLANT


            APPEAL FROM BELL CIRCUIT COURT
v.        HONORABLE ROBERT V. COSTANZO, JUDGE
                 ACTION NO. 19-CR-00515


COMMONWEALTH OF KENTUCKY                              APPELLEE
                                     OPINION
                                    AFFIRMING

                                   ** ** ** ** **

BEFORE: ACREE, COMBS, AND MAZE, JUDGES.

ACREE, JUDGE: Appellant, James Cornish, appeals the Bell Circuit Court’s

August 10, 2021 order revoking probation. Finding no error, we affirm.

             Cornish brought two appeals which this Court consolidated for

review. In No. 2019-CR-00238, a grand jury indicted Appellant on one count of

theft by unlawful taking or disposition/auto under $10,000, and in No. 2019-CR-

00515, a grand jury indicted Appellant with one count of receiving stolen property

under $10,000 and one count of persistent felony offender in the first degree. The

facts of these underlying charges are irrelevant to this appeal. On March 30, 2021,

Appellant pleaded guilty to the charges brought forth in both indictments.

             Two months passed after Cornish’s guilty plea before the court

sentenced Appellant because he failed to appear, either electronically via Zoom or

in person before the court, at least six times. His sentence on each conviction was

five years, to run concurrently, but the trial court probated both sentences.

             As a part of his probation, the court required Appellant to report to his

parole officer, Sydney Stewart, on May 27, 2021 – six days after sentencing.

Appellant failed to appear that day, prompting Stewart and another parole officer

to conduct a home visit. During this visit, the parole officers discovered

                                         -2-
Appellant’s home address was an uninhabitable property that had burned down.

When confronted about this, Appellant said he was homeless and gave the address

because he thought he had to. However, this event set off a series of events

culminating in Stewart filing a violation-of-supervision report.

             After falsifying his place of residence, Appellant asked to transfer his

parole to Missouri, which Stewart said she would attempt to do but Appellant had

to stay in daily contact. Appellant did not comply. Instead, he purchased a bus

ticket to Missouri and, a week after doing so, contacted Stewart about his requested

transfer. Stewart told him his transfer was not approved and told him to report the

next day. He did not report, and Appellant stopped all communication with

Stewart. Thereafter, a probation-violation warrant was issued against Appellant

for absconding.

             On July 1, 2021, law enforcement arrested Appellant on the

probation-violation warrant. At his arrest, law enforcement found Appellant in

possession of two used syringes. The court scheduled Appellant’s probation

revocation hearing for August 2, 2021, and heard the facts mentioned above in the

form of testimony from Parole Officer Stewart.

             At the hearing, Appellant testified. He told the court he had a bed

available at Redemption Road, and prior to being arrested, Appellant lived with




                                         -3-
someone named Sereda. However, based on the numerous times Appellant failed

to cooperate, the circuit court revoked Appellant’s parole. This appeal follows.

                When reviewing a circuit court’s decision to revoke a parolee’s

probation, we review for abuse of discretion. Commonwealth v. Andrews, 448

S.W.3d 773, 780 (Ky. 2014) (citing Commonwealth v. Lopez, 292 S.W.3d 878, 881

(Ky. 2009)). Accordingly, this Court “will disturb a ruling only upon finding that

‘the trial judge’s decision was arbitrary, unreasonable, unfair, or unsupported by

sound legal principles.’” Andrews, 448 S.W.3d at 780 (quoting Commonwealth v.

English, 993 S.W.2d 941, 945 (Ky. 1999)).

                “Without question, the power to revoke probation is vested in the trial

courts and in the trial courts alone.” Andrews, 448 S.W.3d at 777. However, when

exercising this power, revocation of parole must comply with KRS1 439.3106.

Under this statute:

                (1) Supervised individuals shall be subject to:

                    (a) Violation revocation proceedings and possible
                    incarceration for failure to comply with the conditions
                    of supervision when such failure constitutes a
                    significant risk to prior victims of the supervised
                    individual or the community at large, and cannot be
                    appropriately managed in the community; or

                    (b) Sanctions other than revocation and incarceration
                    as appropriate to the severity of the violation behavior,
                    the risk of future criminal behavior by the offender, and

1
    Kentucky Revised Statutes.

                                             -4-
                the need for, and availability of, interventions which
                may assist the offender to remain compliant and crime-
                free in the community.

KRS 439.3106(1). Relevant here, when revoking parole, a circuit court must make

findings that a probationer poses a significant risk to prior victims, or the

community, and the probationer cannot be appropriately managed in the

community pursuant to KRS 439.3106(1)(a). Andrews, 448 S.W.3d at 780.

             When making these findings, “perfunctorily reciting the statutory

language in KRS 439.3106 is not enough.” Helms v. Commonwealth, 475 S.W.3d

637, 645 (Ky. App. 2015). Rather, “[t]here must be proof in the record established

by a preponderance of the evidence that a defendant violated the terms of his

release and the statutory criteria for revocation has been met.” Id. When we

undertake appellate review, we must “look to both the written and oral findings in

conjunction with one another and not separately in a vacuum.” Commonwealth v.

Gilmore, 587 S.W.3d 627, 630 (Ky. 2019).

             While the circuit court’s written order is thin on analysis, it

demonstrates more than a perfunctory recitation of the statutory requirements in

KRS 439.3106. The record is clear Appellant violated the terms of his probation,

and his behavior falls well within requisite behaviors for revoking probation

contemplated by KRS 439.3106. Namely, Appellant failed to report to his parole

officer and failed to take any meaningful steps to comply with the terms of his


                                          -5-
parole. Further, when law enforcement executed the probation-violation warrant

against Appellant, law enforcement found him in possession of two used syringes.

In its written order, the circuit court stated:

                     The Court has considered the requirements of KRS
              439.3106(1) and FINDS that the Defendant’s failure to
              abide by the conditions of probation constitutes a
              significant risk to the community and that the Defendant
              cannot be managed in the community. Further, the Court
              FINDS that there is a substantial risk that the Defendant
              will commit another violation during any extended period
              of probation, that the Defendant is in need of correctional
              treatment that can be provided most effectively by his
              commitment to a correctional institution, and that further
              probation would unduly depreciate the seriousness of the
              Defendant’s crime.

(Record at 82.)

              In Hall v. Commonwealth, this Court affirmed a probationer’s

revocation of parole where a circuit court used language similar to that employed

by the Bell Circuit Court to revoke parole in the case sub judice. 566 S.W.3d 578,

581 (Ky. App. 2018). In Hall, a court granted Hall probation from a three-year

sentence, and as part of his conditions on parole, Hall had to make restitution

payments, refrain from using illegal substances, and regularly report to his parole

officer. Id. at 580. Hall failed to fulfill each condition and even absconded from

the state. Id. The circuit court revoked parole, stating:

              Having given due consideration to the nature and
              circumstances of the crime, as well as the history,
              character, and condition of the Defendant, and any matters

                                            -6-
             presented to the Court by the Defendant and his counsel,
             and considering the likely impact of a potential sentence
             on the reduction of the Defendant’s potential future
             criminal behavior, and the Court having found that the
             Defendant constitutes a significant risk to the community
             at large and cannot be appropriately managed in the
             community, this Court finds that imprisonment is
             necessary for protection of the public because the
             Defendant is in need of correctional treatment that can be
             provided most effectively by the Defendant’s commitment
             to a correctional institution, and that probation with an
             alternative sentencing plan or conditional discharge would
             unduly depreciate the seriousness of the Defendant’s
             crime.

Id. at 581. Hall challenged this as too perfunctory to survive scrutiny under KRS

439.3106. We disagreed and affirmed the parole revocation. Id.

             Not only does the language here parallel the language the court used

in Hall, but also Hall’s failure to cooperate with his terms of parole mirrors

Appellant’s failure to cooperate with the conditions of his parole. Neither properly

reported to their parole officer, and both failed to maintain contact with their

respective parole officers. We find no substantive distinctions between this case

and Hall.

             The Bell Circuit Court did not abuse its discretion when it revoked

Appellant’s parole. Therefore, we affirm.



             ALL CONCUR.




                                          -7-
BRIEFS FOR APPELLANT:    BRIEF FOR APPELLEE:

Jennifer Wade            Daniel Cameron
Frankfort, Kentucky      Attorney General of Kentucky

                         Melissa A. Pile
                         Assistant Attorney General
                         Frankfort, Kentucky




                        -8-